          Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 1 of 26




UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK


CHARMAINE DAVIS                                                Case No. 19-cv-2611
              Plaintiff,

                   -vs-                                                  COMPLAINT

CITY OF NEW YORK; NEW YORK CITY POLICE
DEPARTMENT (“NYPD”) OFFICER JOSEPH                             DEMAND FOR JURY TRIAL
GRUBERT Shield No. 17450; NYPD OFFICER BRETT
ALLEN Shield No. 18907; NYPD DETECTIVE JASON
CAPUTO Shield No. 06179, INDIVIDUALLY AND IN
THEIR OFFICIAL CAPACITY AS NEW YORK CITY
POLICE OFFICERS,


              Defendants.



      Plaintiff, by and through her undersigned attorney, allege as follows:

                                NATURE OF THE ACTION

     1.       Plaintiff brings this action for compensatory damages, punitive damages, and

 attorney’s fees pursuant to 42 U.S.C. § 1983 and 42 U.S.C. § 1988 for violation of her civil

 rights under 42 U.S.C. § 1983 and the Fourth and Fourteenth Amendments to the United

 States Constitution.

                                       JURISDICTION

     2.       The Court has jurisdiction over Plaintiff’s federal law claims under 28 U.S.C §§

 1331, 1343(a), (3), and (4).

                                JURY TRIAL DEMANDED

     3.       Plaintiff demands trial by jury of all issues properly triable thereby.
                                               -1-
          Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 2 of 26




                                            VENUE

    4.        Venue is proper for the United States District Court for the Southern District of

New York pursuant to 28 U.S.C. § 1391(b) and (c).

                                        THE PARTIES

    5.        Plaintiff Charmaine Davis is a United States citizen and resident of New York

County, in the City and State of New York.

    6.        That at all times herein mentioned, Defendant CITY OF NEW YORK

(hereinafter “CITY”) was and is a municipal corporation, duly organized and existing under

and by virtue of the laws of the State of New York.

    7.        That at all times herein mentioned, Defendant CITY operated, controlled and

maintained a police force known as the New York Police Department (“hereinafter

“NYPD”).

    8.        That at all times herein mentioned, defendant Officer Joseph Grubert

(hereinafter, “GRUBERT”) was and is an NYPD officer employed by defendant CITY.

    9. That at all times herein mentioned, Defendant GRUBERT was acting within the

course and scope of his employment with defendant CITY.

    10.        That at all times herein mentioned, Defendant GRUBERT was acting under

color of state law.

    11.        Defendant GRUBERT is sued herein in both his individual and official

capacities.

    12.        That at all times herein mentioned, Defendant Officer Brett Allen (hereinafter,

“ALLEN”) was and is an NYPD officer employed by defendant CITY.



                                               -2-
          Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 3 of 26




    13.         That at all times herein mentioned, Defendant ALLEN was acting within the

course and scope of his employment with Defendant CITY.

    14.         That at all times herein mentioned, Defendant ALLEN was acting under color

of state law.

    15.         Defendant ALLEN is sued herein in both his individual and official capacities.

    16.         That at all times herein mentioned, Defendant Detective Jason Caputo

(hereinafter, “CAPUTO”) was and is an NYPD officer employed by defendant CITY.

    17.         That at all times herein mentioned, Defendant CAPUTO was acting within the

course and scope of her employment with defendant CITY.

    18.         That at all times herein mentioned, defendant CAPUTO was acting under color

of state law.

    19.         Defendant CAPUTO is sued herein in both her individual and official

capacities.

    20.         At all relevant times herein, the individual Defendants acted jointly and in

concert with each other.

    21.         Each individual defendant had the duty and the opportunity to protect plaintiff

from the unlawful actions of the other individual Defendants, but each individual defendant

failed and refused to perform such duty, thereby proximately causing Plaintiffs' injuries.


                                   STATEMENT OF FACTS

    22.         Plaintiff Charmaine Davis was a child- 17 years old- at the time of the four

following incidents.




                                                -3-
          Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 4 of 26




    23.       She was her mother’s and younger brother’s care taker. Her mother is mostly

illiterate. Her responsibilities at home included watching her brother and taking care of

household chores and processes, including assisting in paying bills and maintaining the

home.

    24.       Plaintiff attended North Queens Community High School as a junior. She was

often awarded outstanding character certificates for both her attitude and her high grades.

    25.       Plaintiff has no criminal record.

    26.       On December 2016, she was living with her mother and 9 year old brother in a

two family home 88-37 211th Street, County of Queens, State of New York. Plaintiff and

her family occupied the second floor residence Her uncle, Shawn Davis resided in the first

floor residence.

    27.       Her uncle had been taking money from her family for the maintenance of the

house. Her family later learned Mr. Davis was not using this money for its intended purpose

of maintaining the house. This started to cause friction between her and her much older uncle

who had surveillance cameras all over the grounds of the home. After much turmoil,

including pressure from the many responsibilities she had, Plaintiff began to developing

mental health issues in December of 2016.

    28.       During this time Plaintiff began exhibiting suicidal ideations, culminating in

telling her mother she wanted to kill herself. Her mother immediately called 911 and several

officers from the 105th precinct responded.

    29.       Defendant City had not yet implemented a mental health response team, or

alternative to 911 number to respond to mental health crisis calls. NYPD officers, with little

or no training for dealing with people undergoing mental health crises were sent.

                                                  -4-
              Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 5 of 26




        30.       The NYPD officers responded to the home and witnessed Plaintiff undergoing a

mental health crisis.

        31.       The EMT arrived and took Plaintiff to Long Island Jewish Hospital in Long

Island City.

        32.       Following this incident Plaintiff was admitted to Long Island Jewish Hospital

for two weeks. During which time she was diagnosed with the mental health condition,

Bipolar Disorder and Depression, and began receiving mental health treatment.

        33.       Bipolar Disorder is a mental illness that affects about 2.6 million Americans.

        34.       According to the National Alliance on Mental Illness, Approximately 1 in 5

youth aged 13–18 (21.4%) experiences a severe mental disorder at some point during their

life.

        35.       After two long weeks at the hospital, Plaintiff returned home a few days after

Christmas in December of 2016.

        36.       Approximately five months later, on May 1, 2017, Plaintiff and Mr. Davis had an

argument regarding the finances of the house, as well as his failure to use the money to

provide heat and maintain other habitable living conditions for the house. Following the

argument Mr. Davis called 911 and police officers from the 105th precinct again responded.

        37.       When Police Officers arrived, Plaintiff was alarmed that she would have to go

back to the Hospital. The officers spoke to Plaintiff and her uncle, Mr. Davis. Without any

explanation the officer’s accepted Mr. Davis’s false version of events and rejected Plaintiff’s

truthful statement.




                                                  -5-
          Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 6 of 26




    38.       Mr. Davis told the officers that Plaintiff had threatened him, that she was crazy,

and had been “locked up in a psych ward”. Notably, Mr. Davis informed the officers that

Plaintiff had been diagnosed with bipolar disorder and depression.

    39.       Plaintiff’s mother and boyfriend confirmed for the officers that Plaintiff had been

diagnosed with a mental health condition. They also corroborated Plaintiff’s version of the

events that transpired prior to the police arriving, specifically that it was Mr. Davis that had

been provoking and threatening Plaintiff.

    40.       In addition, while the officers were present when Mr. Davis spit on Plaintiff’s

face (which is a crime that was committed in the Officers presence, and Patrol Guide 208-36

directs Officers to arrest), they did not take any action against Mr. Davis.

    41.       Plaintiff became very upset and started screaming about what her uncle had just

done. She began to question why the police were not doing anything to him, but instead,

through their inaction toward Mr. Davis and actions taken against her, were condoning his

conduct.

    42.       After being harassed, threatened, and spit on in the presence of the officers,

Plaintiff, a child, was then handcuffed and ordered into a police vehicle by the same officers.

    43.       It is believed that Officers upon hearing about her past visit to the “psych ward”

and her diagnosis of mental illness decided that Plaintiff was mentally ill or “crazy”. As is the

policy and custom of the NYPD, they improperly and unlawfully designated her an EDP

(Emotionally Disturbed Person). In furtherance of that NYPD policy and custom, codified in

Patrol Guide 221-13, the officers falsely believed they had authority to take EDPs into

custody, despite the otherwise lawful behavior of the EDP. NYPD officers then often



                                               -6-
          Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 7 of 26




unlawfully cite EDPs for some other offense (usually disorderly conduct, or resisting arrest)

even if they are not a threat to themselves or anyone else.

    44.       Knowing that Plaintiff was an EDP, officers should have called officers to the

scene who had been trained in the NYPD’s Crisis Intervention Training, so that trained

officers could have interacted with Plaintiff and defused the situation.

    45.       Instead, while Plaintiff was handcuffed and in the police car, John Doe and Jane

Doe Defendant Officers purposely slammed the car door on her shin, causing bruising and

bleeding.

    46.       At Central Booking, Plaintiff was taken to Queens Hospital to receive medical

treatment to the bruising and bleeding on her shin caused by the John Doe and Jane Doe

Defendant Officers slamming the door on her leg.

    47.       Charmaine Davis, a 17 year old minor, was told by NYPD officers picking her

up from the Queens Hospital that since she is mentally ill, she cannot go back to Central

Booking, but has to go to the Precinct until she was ready to be arraigned.

    48.       Plaintiff was transported back to the Precinct. She was finally arraigned 18 hours

later in Queens County Criminal Court.

    49.       On May 2, 2017, Ms. Davis was charged in Criminal Court of the City of New

York, Queens County, under Docket No. CR-017378-17QN.

    50.       While Plaintiff originally agreed to an Adjournment in Contemplation of

Dismissal (or an “ACD”) for this docket, she was subsequently illegally and without probable

cause arrested on June 20, 2017. As a result of her new arrest, the ACD on Docket No. CR-

017378-17QN was withdrawn and the case was restored to the court calendar.



                                              -7-
          Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 8 of 26




    51.       At her May 2, 2017 arraignment the Criminal Court issued a Temporary Order of

Protection which directed Ms. Davis to stay away from Shawn Davis, but permitted

incidental contact at her home.

    52.       The Order of Protection against Ms. Davis specifically allowed for incidental

contact at her home, since she lived in the same building as her uncle. This practical

necessity was memorialized in large writing by the Judge on the middle right side of the

Order of Protection.

    53.       On or about June 20, 2017, Plaintiff, Charmaine Davis, was present at her

residence 88-37 211th Street, County of Queens, State of New York.

    54.       Thereafter, on June 20, 2017 Defendant GRUBERT, was conducting a “home

check” and arrested Ms. Davis for simply being present at 88-37 211th Street inside her

portion of the residence.

    55.       Plaintiff was not engaged in any illegal or unlawful activity and attempted to

explain to GRUBERT that the Order of Protection was limited, in that it allowed Plaintiff to

return to her residence and permitted any incidental contact with her uncle in connection with

this limitation.

    56.       Ms. Davis told Defendant GRUBERT that she was in her own home, that the

Order of Protection specifically permitted her to be in her home, and that the Order of

Protection is limited..

    57.       Plaintiff showed Defendant GRUBERT the order of protection that did, in fact,

say it was limited, and corroborated Plaintiff’s statements to Officer.

    58.       Plaintiff, who had committed no wrongdoing, steadfastly denied wrongdoing.



                                              -8-
          Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 9 of 26




    59.       Nevertheless Defendant, GRUBERT arrested Ms. Davis for the crime of Penal

Law 215.50-3 – Criminal Contempt in the Second Degree.

    60.       Ms. Davis was thereafter arraigned in Criminal Court of the City of New York,

Queens County on or about June 21, 2017 under Docket No. CR-025143-17QN, wherein she

was charged with violating Penal Law 215.50-3 Criminal Contempt in the Second Degree.

    61.       Defendant GRUBERT signed the criminal court complaint, thereby swearing to

the veracity of its allegations, under penalty of perjury.

    62.       At her June 21, 2017 arraignment the Criminal Court issued a Temporary Order

of Protection which directed, among other things, Ms. Davis to stay away from Shawn Davis,

but again permitted incidental contact in the two family house.

    63.       The criminal case under Docket No. CR-025143-17QN against her was

dismissed under CPL 170.30, on December 5, 2017.

    64.       On July 13, 2017, Plaintiff was inside her residence at 88-37 211th Street when

her uncle confronted and began threatening her younger brother outside the residence.

    65.       At that time Ms. Charmaine Davis called the police and requested assistance.

    66.       She also informed them that her uncle was threatening her brother.

    67.       Police responded and after arriving at the residence arrested Ms. Davis again for

Penal Law 215.50-3 – Criminal Contempt in the Second Degree.

    68.       Plaintiff, who had committed no wrongdoing, steadfastly denied wrongdoing yet

again and attempted to explain to the officers that the Order of Protection allowed her to be

present in the residence. Further, she told responding Officers, as she had told every officer

at every incident, that her uncle Shawn Davis has several cameras around the front side and



                                               -9-
      Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 10 of 26




back side of the property. If the Officers just view the cameras they will see the veracity of

her statement.

    69.      Many of the Officers who responded to this incident had responded to prior

incidents in the home. Each time the Officers accepted Mr. Davis’s false allegations as

truthful and rejected Plaintiff’s statements only because they believed she was “crazy”. Each

time they believed they had authority to take her into custody, both according to NYPD

custom and the authority enumerated by Patrol Guide 221-13, which explicitly gives

authority to officers to take a mentally ill person into custody, even if they are not a threat to

themselves or anyone else, and are otherwise cooperative.

    70.      Upon information and belief, Defendant ALLEN, arrested or participated in

arresting and/or detaining Ms. Davis on July 13, 2017.

    71.      Ms. Davis was thereafter arraigned in Criminal Court of the City of New York,

Queens County on or about July 14, 2017 under Docket No. CR-028382-17QN, wherein she

was charged with violating Penal Law 215.50-3 Criminal Contempt in the Second Degree.

    72.      Defendant ALLEN signed the criminal court complaint, thereby swearing to the

veracity of its allegations, under penalty of perjury.

    73.      At her July 14, 2017 arraignment, the Criminal Court again issued a Temporary

Order of Protection. This order did not permit any contact. As a result Plaintiff was

forbidden to return to her home, except for a 9:00 a.m. to 9:00 p.m. access order.

    74.      When 17 year old minor Plaintiff asked the court staff what she should do, she

was given a list of shelters where she could stay.

    75.      Plaintiff, who was no longer permitted to go home, was given a sheet of paper

with a list of shelters where she could apply for housing.

                                              -10-
        Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 11 of 26




    76.     Plaintiff Charmaine Davis, a teenage girl, who had always taken responsibility

for maintaining a home for her mother and brother, now, because of the City of New York’s

improper training, or lack of training, and Defendant Officers’ illegal actions, and their

deliberate indifference to her rights, which is conscience shocking, was not permitted to go

home.

    77.     Plaintiff Charmaine Davis could not believe what happened to her. Officers,

even when presented with evidence of her innocence and proof that she had not violated any

order of protection, arrested her. On one occasion when nobody had called the police, and

even though the Court gave her permission to be in her residence, and specifically excluded

her residence from the Order of Protection, she was still arrested by Defendant Officers for

violating the Order of Protection. She suffered emotional distress and trauma as a result.

    78.     Due to the Orders of Protection, which were the result of the multiple wrongful

arrests of Defendant Officers illegal actions and The City of New York’s improper training

and lack of training of its Officers, as enumerated in its Patrol Guide, Plaintiff had now been

arrested three times, and had been issued a full order or protection.

    79.     Plaintiff was too scared to take any action or request that anyone go back to her

house and retrieve her things. She had no clothes or personal items, and was homeless for

several days. Finally on or about (date), after several desperate days, she asked her boyfriend

to go to her home, that she was not permitted to be in, and retrieve some of her belongings.

    80.     While he was there, Shawn Davis called the police to report that he had seen

Plaintiff’s boyfriend present inside 88-37 211th Street.

    81.     There was no order of protection against Plaintiff’s boyfriend. That is why he

had gone to pick up Ms. Davis’ belongings.

                                             -11-
      Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 12 of 26




    82.     When the police arrived Ms. Davis was not present.

    83.     Ms. Davis denies being present at the location at any time on July 19, 2017.

    84.     The incident was assigned to Defendant CAPUTO to investigate.

    85.     On August 6, 2017. Ms. Davis was yet again arrested for Penal Law 215.50-3

Criminal Contempt in the Second Degree by Defendant CAPUTO.

    86.     Ms. Davis was thereafter arraigned in Criminal Court of the City of New York,

Queens County on or about August 6, 2017 under Docket No. CR-031858-17QN, wherein

she was charged with violating Penal Law 215.50-3 Criminal Contempt in the Second

Degree.

    87.     Defendant CAPUTO signed the criminal court complaint, thereby swearing to the

veracity of its allegations under penalty of perjury.

    88.     On December 5, 2017, the charges against her under Docket No. CR-028382-

17QN were dismissed under CPL 170.30, and sealed.

    89.     Defendant Officers, arrested minor Plaintiff in a clear domestic violence

incident, where she was the child, and she was the female, because they believed she was an

EDP. In fact, there was never even any allegation made by Shawn Davis that Plaintiff had, in

fact, hit or physically attacked him in any way.

    90.     NYPD Defendant Officers discriminated against Ms. Davis when they learned

her mental diagnosis, failed to accommodate Ms. Davis in any way, antagonized her,

wrongfully perceived her as a threat, and they ignored exculpatory evidence that she had

committed no wrong doing.

    91.     NYPD Officers, through the training and policy of New York City, are permitted

to take people who are mentally ill, (or as they are referred to- Emotionally Disturbed People

                                              -12-
      Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 13 of 26




“EDPs”) into custody, even if they are committing no crime AND are not a threat to anyone

or to themselves.

    92.       Defendants OFFICERS signed the criminal court complaint, thereby swearing

to the veracity of its allegations, under penalty of perjury, despite knowing that there was no

truth to those allegations whatsoever, that the allegations against Plaintiffs were false and

completely fabricated, that there was never any legal basis to have detained or arrested

Plaintiffs, and that there was no legal basis to prosecute her.

    93.       There was no probable cause that Plaintiff had committed any of these crimes

or any other offense.

    94.       All Defendants agreed, cooperated, participated, and conspired with their co-

Defendants herein to assist in and effectuate Plaintiffs’ unlawful arrest, excessive force, and

malicious abuse of process for crimes Officers knew that they did not commit, and in so

doing deprived Plaintiffs of their rights, privileges and immunities secured by the

Constitution of the United States, including, but not limited to, their rights under the Fourth

and Fourteenth Amendments to the U.S. Constitution to be free from unreasonable searches

and seizures and to due process of law.

    95.       Defendants engaged in the above-described conduct intentionally and/or with

deliberate indifference to Plaintiff’s constitutional and civil rights.

    96.       As Plaintiff did not commit or aid/abet in the commission of any of the offenses

with which she was charged, she pleaded not guilty to all counts, and each and every one of

her four cases explained above, under Dockets Nos. CR-017378-17QN, CR-028382-17QN,

CR-025143-17QN, and Docket No. CR-031858-17QN were dismissed.



                                               -13-
      Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 14 of 26




    97.      All Defendants acted in concert to lodge these false allegations against Plaintiff

Davis and initiate a prosecution against her for offenses they knew she did not commit.

    98.      As a result of the foregoing, Plaintiff sustained, inter alia, deprivation of her

constitutional rights, loss of enjoyment of life, loss of liberty, loss of basic, fundamental

human contact, loss of natural contact with significant others, loss of natural contact with

their families, loss of the natural family role they played within their family as, daughter, and

sister; physical injuries; personal injuries; emotional injuries, loss of income, loss of

employment seniority; loss of employment and business experience; loss of benefits; loss of

retirement pensions and savings; loss of economic opportunity; pain and suffering; severe

mental anguish, emotional distress, fear and lack of privacy, all necessitating psychiatric or

therapeutic counseling; inadequate medical care; humiliation, indignities and embarrassment;

degradation; injury to reputation; permanent loss of natural psychological development;

restrictions on or total deprivations of all personal freedoms; liberties and entitlements,

including but not limited to diet, sleep, personal contact, educational opportunity, vocational

opportunity, athletic opportunity, hobbies, religious fulfillment, personal fulfillment, sexual

activity, family relations, marital relations, reading, movies, travel, driving, enjoyment, and

expression. Furthermore, as a direct result of her unjust conviction and imprisonment, many

of the effects of these disabilities and impairments continue to plague Plaintiff to this day,

and will continue to plague Plaintiffs for the rest of their lives.


                    FIRST CLAIM FOR RELIEF
         FALSE ARREST IN VIOLATION OF 42 U.S.C. § 1983 AND
 THE FOURTH AND FOURTEENTH AMENDMENTS OF THE CONSTITUTION




                                               -14-
      Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 15 of 26




    99.      The Plaintiffs incorporate by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

    100.      Plaintiff was subjected to an illegal, improper and false arrest by Defendants for

the May 1, June 20, July 13, and August 6, 2017 arrests, and was taken into custody and

caused to be falsely imprisoned, detained, and confined, without any probable cause,

privilege or consent.

    101.      As a direct and proximate result of the foregoing, Plaintiff was placed in

substantial and prolonged fear for her safety, her liberty was restricted for an extended period

of time, she was subjected to handcuffs and other physical restraints, without probable cause

or other lawful justification, in violation of the Fourth and Fourteenth Amendments of the

Constitution of the United States and suffered and will continue to suffer injury and damages

as a result, including, inter alia, physical and mental pain and suffering, and mental anguish.

                   SECOND CLAIM FOR RELIEF
       EXCESSIVE FORCE IN VIOLATION OF 42 U.S.C. § 1983 AND
 THE FOURTH AND FOURTEENTH AMENDMENTS OF THE CONSTITUTION

    102.      The Plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

    103.      The level of force employed by Defendants against Plaintiff on the May 1, 2017

arrest was objectively unreasonable and violated Plaintiff’s constitutional rights.

    104.      As a result of the aforementioned conduct of the Defendants, Plaintiff was

subjected to excessive force and sustained physical and emotional injuries.

                   THIRD CLAIM FOR RELIEF
  MALICIOUS PROSECUTION IN VIOLATION OF 42 U.S.C. § 1983 AND THE
   FOURTH AND FOURTEENTH AMENDMENTS OF THE CONSTITUTION



                                             -15-
       Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 16 of 26




    105.        The Plaintiff incorporates by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

    106.        Defendants misrepresented and falsified evidence before the District Attorney

for charges against Plaintiff Davis.

    107.        Defendants did not make a complete and full statement of facts to the District

Attorney, and withheld exculpatory evidence from the District Attorney for charges against

Plaintiff Davis.

    108.        Defendants were directly and actively involved in the continuation of criminal

proceedings against Plaintiff Davis for charges against Plaintiff.

    109.        Defendants lacked probable cause to continue criminal proceedings against

Plaintiff for the crimes she was accused.

    110.        Defendants acted with malice in continuing criminal proceedings against

plaintiff.

    111.        Defendants misrepresented and falsified evidence throughout all phases of the

criminal proceeding.

    112.        Notwithstanding the perjurious and fraudulent conduct of the Defendants, the

criminal proceedings against plaintiff were terminated in Plaintiff Davis’ favor, in that they

were dismissed on the applications of the District Attorney’s Office.

                         FOURTH CLAIM FOR RELIEF
             STATE CREATED DANGER IN VIOLATION OF 42 U.S.C. § 1983

    113.        The Plaintiffs incorporate by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.




                                               -16-
      Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 17 of 26




    114.      The conduct of Defendants as heretofore emboldened Shawn Davis to call and

make baseless complaints against Plaintiff knowing she would be arrested.

    115.     The Defendant Officers repeated sustained inaction towards Shawn Davis, in the

face of violence they had witnessed and had been relayed to them by female and then minor

Plaintiff, her 9 year old brother, her mother, and her boyfriend, rose to the level of Officers

affirmatively condoning of the violence.

    116.      Defendants acted with deliberate indifference towards a minor whose older

uncle was abusive towards Plaintiff and her brother. That indifference shocks the conscience.

    117.      As a direct and proximate result of the misconduct and abuse of authority

described above, Plaintiff has suffered and will continue to suffer injury and damages,

including, inter alia, physical and mental pain and suffering, and mental anguish.

                        FIFTH CLAIM FOR RELIEF
           FAILURE TO INTERVENE IN VIOLATION OF 42 U.S.C.§ 1983

    118.      The Plaintiffs incorporate by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

    119.      Each and every individual defendant had an affirmative duty to intervene on

Plaintiff’s behalf to prevent the violation of her constitutional rights.

    120.      The individual Defendants failed to intervene on Plaintiff’s behalf to prevent

the violation of her constitutional rights incurred by the use of excessive force against her,

her false arrest, and unlawful and excessive detention, despite having had a realistic

opportunity to do so.

    121.      As a result of the aforementioned conduct of the individual Defendants,

Plaintiff’s constitutional rights were violated.


                                              -17-
      Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 18 of 26




                     SIXTH CLAIM FOR RELIEF
   SUPERVISORY LIABILITY FOR DEPRIVATION OF RIGHTS UNDER THE
      UNITED STATES CONSTITUTION AND 42 U.S.C. §§ 1981 AND 1983

    122.      The Plaintiffs incorporate by reference the allegations set forth in all previous

Paragraphs as if fully set forth herein.

    123.      By their conduct in failing to remedy the wrongs committed by employees of

THE CITY OF NEW YORK under their supervision; in failing to properly train, supervise,

or discipline employees of THE CITY OF NEW YORK under their supervision; and in

directing employees under their supervision, Defendants, acting under the color of state law

and in their individual and official capacities and within the scope of their employment,

caused damage and injury in violation of Plaintiffs' rights guaranteed under 42 U.S.C. § 1983,

and the United States Constitution, including its Fourth, Fifth, Sixth, and Fourteenth

Amendments.

    124.      As a result of the foregoing, Plaintiff was deprived of her liberty, suffered

specific and serious bodily injury, pain and suffering, emotional distress and psychological

injury, great humiliation, costs and expenses, and was otherwise damaged and injured.



                     SEVENTH CLAIM FOR RELIEF
   VIOLATION OF TITLE II of the AMERICANS WITH DISABILITIES ACT (42
                          U.S.C. § 12131 et seq.)

    125.     Plaintiff incorporates by reference each and every allegation contained in the

foregoing paragraphs.

    126.     Congress enacted the ADA upon finding, among other things, that “society has

tended to isolate and segregate individuals with disabilities” and that such forms for

discrimination continue to be a “serious and pervasive social problem.” 42 U.S.C. §

                                             -18-
      Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 19 of 26




12101(a)(2). The mentally ill are being segregated and isolated in jails and prisons for the

crime of being mentally ill.

    127.     In response to these findings, Congress explicitly stated that the purpose of the

ADA is to provide “a clear and comprehensive national mandate for the elimination of

discrimination against individuals with disabilities” and “clear, strong, consistent,

enforceable standards addressing discrimination against individuals with disabilities.” 42

U.S.C. § 12101(b)(l) (2).

    128.    Title II of the ADA provides in pertinent part: “[N]o qualified individual with a

disability shall, by reason of such disability, ...be subjected to discrimination by any such

entity.” 42 U.S.C. § 12132. A person who is not a harm to others and themselves, cannot be

arrested and discriminated against because society fears them based on their disability.

    129.     At all times relevant to this action, Defendants were public entities within the

meaning of Title II of the ADA and provided a program, service, or activity to the general

public.

    130.    At all times relevant to this action, Plaintiff was a qualified individual with a

disability within the meaning of Title II of the ADA and met the essential eligibility

requirements for the receipt of the services, programs, or activities of Defendants.

    131.    Through the acts and omissions of Defendants and their agents and employees

described herein, Defendants have subjected Plaintiff to discrimination on the basis of

disability in violation of Title II of the ADA by failing to provide her communication and

space that is as effective as communication provided to the general public during the course

of law enforcement interactions, and by wrongfully thinking her mental illness, specifically

the symptoms of her mental disability, make her a criminal or dangerous person. Plaintiff

                                             -19-
           Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 20 of 26




  was not reasonably accommodated from the time Defendant Officers knew she had a mental

  illness, and so even when she was doing nothing, and no one was complaining about her, she

  was arrested, transported; booked; and/or otherwise in Defendants’ custody.

      130.       Plaintiff is informed, believes, and thereon alleges that defendants and their

agents and employees could have reasonably provided her with one or more of the following

aids and services in order to effectively communicate with her:

      a. Officers knowing that Ms. Davis was diagnosed with a mental health issue, could have

      called one of the over 3,000 Crisis Intervention Team trained NYPD Officers to respond

      to the scene.

       b. Officers should not have discriminated against Plaintiff, and assumed she was in the

      wrong because she was “crazy”,

      c.    Officers should not have declined to take her complaint due to her mental illness

      d.     Officers could have defused the situations using the myriad of tactics both based on

     common sense or in their training about defusing situations,

       131.    Plaintiff is informed, believes, and thereon alleges that Defendants and their

  agents and employees have failed and continue to fail to:

      a.        Adopt and enforce additional procedures and services to communicate

      effectively with individuals who are mentally ill by creating a policy that would require

      Officers to call onto the scene a Crisis Intervention Team, that many other Police

      Departments have, where specially trained Officers who know how to defuse and

      properly accommodate mentally ill persons so as to limit harm to themselves, the public

      and other officers, are called in to accommodate such individuals.



                                                -20-
            Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 21 of 26




       b.        Train and supervise NYPD Officers and employees to communicate effectively

       with individuals who are mentally ill; and

       c.        Train and supervise NYPD Officers regarding the culture of persons who are

       mentally ill, and the behaviors of those who are mentally ill.

       132. Because defendants' discriminatory conduct is ongoing, declaratory and injunctive

       relief are appropriate remedies.

                            EIGHTH CLAIM FOR RELIEF
            VIOLATION OF SECTION 504 of the REHABILITATION ACT of 1973 (29
                                 U.S.C. § 794)

  133.         Plaintiffs incorporate by reference each and every allegation contained in the

  foregoing paragraphs.

       134. Section 504 of the Rehabilitation Act of 1973 provides in pertinent part: “[N]o

otherwise qualified individual with a disability. . . shall, solely by reason of her or his disability,

be excluded from the participation in, be denied the benefits, or be subjected to discrimination

under any program or activity receiving federal financial assistance . . .” 29 U.S.C. § 794.

   135.      Plaintiff was at all times relevant herein a qualified individual with disabilities within

the meaning of the Rehabilitation Act because she has mental and physical impairments that

substantially limits one or more of her major life activities. See 29 U.S.C. § 705(20)(B).

   136.      At all times relevant to this action Defendants were recipients of federal funding

within the meaning of the Rehabilitation Act.

       137. Through their acts and omissions described herein, Defendants have violated the

Rehabilitation Act by excluding Plaintiff from participation in, by denying her the benefits of,

and subjecting her to discrimination in the benefits and services Defendants provide to the

general public

                                                   -21-
         Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 22 of 26




                       NINTH CLAIM FOR RELIEF
  MUNICIPAL LIABILITY UNDER THE UNITED STATES CONSTITUTION AND 42
                              U.S.C. §1983

       138.         Plaintiff incorporates by reference each and every allegation contained in the

       foregoing paragraphs.

       139. The Defendant City of New York, have recklessly and with deliberate indifference

failed to provide adequate training and standards and policies and practices for its police

Officers where, in the context of interaction with mentally ill/emotionally disturbed individuals

Officer are not trained in how to interact with such individuals, and when they are trained, and

do not interact according to such standards, their behavior is not corrected, they can continue to

discriminate against such individuals without fear of reprisal.

       140. The need for more or different training of Officers is so obvious and the inadequacy

so likely to result in the violation of constitutional rights, that the municipal policy makers have

been deliberately indifferent to the need. Policymakers know to a moral certainty that NYPD

Officers will confront a situation similar to Ms. Davis’, namely, interacting with an

EDP/mentally ill person; second, the situation is amenable to training and supervision (as has

been proven by the use of Crisis Intervention Teams in many Police Departments) and there is a

history of employees mishandling the situation; and third, where the wrong or difficult choice

by an ill-trained employee will frequently cause the deprivation of a citizen’s constitutional or

statutory rights.

        141. Furthermore, the City of New York, has in its New York Police Department

  Patrol Guide the Unconstitutional Policy 216-05, which in June 2016 was changed to 221-13,

  which permits the arrest of any and all mentally ill and emotional disturbed individuals, even

                                                 -22-
              Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 23 of 26




       those who are not a harm to themselves or others. It is unconstitutional, not only, in its

       application, but on its very face. In fact, Policy 216-05 states, "If the EDP is unarmed, not

       violent, and willing to leave voluntarily, a uniformed member of the service may take such

       person into custody. " There is no logical, ethical, or legal justification for why Policy 221-13

       allows such a broad stroke of Police authority, even more importantly, how such a

       discriminatory policy against a specific group of disabled persons is permitted and

       unquestioned.

          142.         Furthermore, Policy 221-13 requires a host of practices and policies each of

which is discriminatory, each of which not only do not permit reasonable accommodations for

the EDP, but escalate the risk of harm to the EDP. An example is the deployment of an

Emergency Service Unit (ESU).

          143.         Finally, The City of New York, has a custom or policy or practice, of rather

than de-escalating situations where there are mentally disabled persons involved, arresting the

mentally disabled person, even where there is no other wrong doing, and then charging the

person with resisting arrest and disorderly conduct, to justify the use of excessive force.

          144.       Defendants did not reasonably accommodate Plaintiff, as they could have,in

myriad of ways. Defendants ignored Plaintiff’s legitimate claims against her uncle, and also

discriminated against her by failing to address her allegations against him only because she was

an individual diagnosed with a mental illness. Finally, NYPD Officers used the worst tactics

possible, and escalated the situation by arresting Plaintiff because they knew she was mentally

ill.

       145.    Plaintiff has no adequate remedy at law and will suffer serious and irreparable harm

       to her constitutional rights unless Defendants are enjoined from continuing NYPD's policy,

                                                    -23-
         Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 24 of 26




  practice, and/or custom of unconstitutional and discriminatory treatment of the mentally ill

  and the policies and/or customs that have directly and proximately caused such constitutional

  and discriminatory abuses.

  146.        The above acts and omissions, while carried out under color of law, have no

  justification or excuse in law, and instead constitute a gross abuse of governmental authority

  and power, shock the conscience, are fundamentally unfair, arbitrary and oppressive, and

  unrelated to any activity in which governmental officers may appropriately and legally

  undertake in the course of protecting persons or property, or ensuring civil order. The above

  acts and omissions were consciously chosen from among various alternatives.

      147.    As a direct and proximate result of the aforesaid acts, omissions, customs,

practices, policies and decisions of the aforementioned defendants, Plaintiff was injured in her

health and person. She suffered and will continue to suffer great mental and physical pain,

suffering, anguish, fright, nervousness, anxiety, shock, humiliation, indignity, embarrassment,

harm to reputation, and apprehension, which have caused Plaintiff to sustain damages in a sum

to be determined at trial.

      148.The above mentioned individually named and Doe defendants, acted under color of

law, and both separately and in concert. The aforementioned acts of those defendants, and each

of them, were willful, wanton, malicious and oppressive, with reckless disregard or with

deliberate indifference and with the intent to deprive Plaintiff of his constitutional rights and

privileges, and did in fact violate the aforementioned rights and privileges, entitling Plaintiff to

exemplary and punitive damages in an amount to be proven at the trial of this matter.

      NINTH CLAIM AGAINST ALL DEFENDANTS
      VIOLATION OF PLAINTIFF’S RIGHTS UNDER THE NEW YORK STATE
  CONSTITUTION

                                                 -24-
          Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 25 of 26




  149.    Plaintiff repeats and realleges each and every allegation set forth above as though fully

  set forth at length herein.

   150.       Defendants, acting in concert and within the scope of their employment and

authority, violated plaintiff’s right to be free of unreasonable and unlawful searches and seizures

under Article I, § 12 of the New York State Constitution.

  151.        Defendants, acting in concert and within the scope of their employment and

  authority, consciously disregarded known and excessive risks to plaintiff’s liberty and

  welfare and engaged in a deliberate and unjustified effort to manufacture guilt against

  plaintiff in furtherance of a plan to secure and sustain an unjust conviction against her.

      152.    Upon information and belief, this included a course of conduct and pattern of

behavior whereby defendants, inter alia, created and fabricated evidence to create the

appearance of probable cause to believe that plaintiff had committed one or more offenses,

intentionally and maliciously concealed material exculpatory evidence, and unduly influenced

the statements and testimony of witnesses.

      153.       That by virtue of the aforementioned acts, defendants deprived plaintiff of her

liberty and property without due process of law, in contravention of Article I, § 6 of the New

York State Constitution.

     154.        Defendant City is also liable for the damages suffered by plaintiff as a result of

  the conduct of its agents, servants, and/or employees under the doctrine of respondeat

  superior.

      132.       WHEREFORE, Plaintiff prays the following relief jointly and severally

            against all of the defendants:


                                                -25-
         Case 1:19-cv-02611-PAE Document 1 Filed 03/23/19 Page 26 of 26




    a. Compensatory damages;

    b. Punitive damages;

    c. Relief, including but not limited to, declaring 221-13 as unconstitutional and

discriminatory, either as a policy, or as it is applied as a practice/custom, and injunctive relief

enjoining City from Policy 221-13, and requiring the City to institute and implement

improved policies like the use of specially trained Crisis Intervention Teams in dealings with

mentally ill/EDPs.

    d. The convening and empaneling of a jury to consider the merits of the claims herein;

    e. Costs and interest and attorney’s fees;

    f.    Such other and further relief as this court may deem appropriate and equitable.



    Dated:            Bronx, New York
                      March 19, 2019

                                Respectfully Submitted,

                                     __________/s/_____________
                                     P. Jenny Marashi (PM0916)
                                     Marashi Legal
                                     930 Grand Concourse, #1E
                                     Bronx, NY 10451
                                     (917) 703-1742
                                     Attorney for Plaintiff




                                              -26-
